Case 3:20-cv-00219 Document 1-1 Filed on 06/26/20 in TXSD Page 1 of 19




                   EXHIBIT A
Case 3:20-cv-00219 Document 1-1 Filed on 06/26/20 in TXSD Page 2 of 19




                EXHIBIT A-1
     Case 3:20-cv-00219 Document 1-1 Filed on 06/26/20 in TXSD Page 3 of 19                                     Filed
                                                                                                  5/29/2020 2:40 PM
                                                                                                   Dwight D. Sullivan
                                                                                                        County Clerk
                                                                                             Galveston County, Texas
                                           CV-0086915
                                 CAUSE NO. _________________

 PREVLAKA, INC.                                      §                IN THE COUNTY COURT
                                                     §
                 Plaintiff,                          §
                                                     §
 VS.                                                 §                  AT LAW NUMBER _____
                                                     §
 INTERCONTINENTAL TERMINALS                          §Galveston County - County Court at Law No. 1
 COMPANY, LLC and TIMOTHY                            §
 GUIDRY                                              §
                                                     §
                 Defendant.                          §          GALVESTON COUNTY, TEXAS


         PLAINTIFF’S ORIGINAL PETITION, REQUEST FOR DISCLOSURE
            TO ALL DEFENDANTS AND DEMAND FOR JURY TRIAL


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES         NOW        PREVLAKA,           INC.,      complaining    of    and     about

INTERCONTINENTAL TERMINALS COMPANY, LLC (“ITC”) and TIMOTHY

GUIDRY (“Guidry”) hereinafter collectively referred to as “Defendants,” and for cause

of action would show unto the Court as follows:

                                           I.
                              DISCOVERY CONTROL PLAN LEVEL

1.      Plaintiff intends to conduct discovery under Level 3 of Texas Rule of Civil

Procedure 190.4 and affirmatively pleads that this suit is not governed by the expedited

actions process in Texas Rule of Civil Procedure 169 because Plaintiff seeks monetary

relief over $100,000.00.

                                                  II.
                                                RELIEF

2.      The amount of Plaintiff’s damages are substantial and well in excess of the

jurisdictional minimum of this Court. However, many of the elements of damages cannot

be determined with mathematical precision and the determination of many of the


Plaintiff’s Original Petition, Request for Disclosure, & Jury Demand                                 1
     Case 3:20-cv-00219 Document 1-1 Filed on 06/26/20 in TXSD Page 4 of 19



elements of damages are particularly within the province of the jury. Accordingly,

Plaintiff does not, at this time, seek any certain amount of damages for any of these

particular elements of damages, but would instead rely upon the collective wisdom of

the jury to determine an amount that would fairly and reasonably compensate him. Solely

to comply with Texas Rule of Civil Procedure 47, Plaintiff provides that he seeks

monetary relief of over $200,000.00 but not more than $1,000,000.00. However, Plaintiff,

reserves the right to file an amended pleading on this issue should subsequent evidence

show this figure to be either too high or too low.

                                              III.
                                     PARTIES AND SERVICE

3.       Plaintiff, PREVLAKA, INC., is a Texas corporation doing business in the State of

Texas.

4.       Defendant, INTERCONTINENTAL TERMINALS COMPANY, LLC, (“ITC”) is a

Limited Liability Company based in Delaware and may be served with process by

serving the registered agent of said company, CT Corporation System, at 1999 Bryan St.,

Suite 900 Dallas, Texas 75201-3136, its registered office. Based upon information and

belief, ITC is the owner of property and facility located in Deer Park, Texas, hereinafter

(“ITC Facility”). As detailed in the Texas Secretary of State records, Intercontinental

Terminals Company, LLC maintains a corporate office in Texas, located at 1021 Main St.

# 1150, Houston, TX 77002-6508.

5.       Defendant TIMOTHY GUIDRY is an individual residing in Harris County, Texas

and may be served at his usual place of abode located at 2257 Robinwood Dr., Deer Park,

Texas 77536, or wherever he may be found.                   Pleading on information and belief,

TIMOTHY GUIDRY was the on site supervisor of the ITC facility on the date of the

incident made the basis of this suit.



Plaintiff’s Original Petition, Request for Disclosure, & Jury Demand                         2
      Case 3:20-cv-00219 Document 1-1 Filed on 06/26/20 in TXSD Page 5 of 19



                                            IV.
                                 JURISDICTION AND VENUE

6.      Venue is proper in Galveston County, Texas under Section 15.002(a)(1) of the

Texas Civil Practice and Remedies Code because all or a substantial portion of the events

giving rise to Plaintiff’s claims occurred in Galveston County, Texas.

7.      Jurisdiction is proper because the amount in controversy is within the minimum

jurisdictional limits of this Court. The Court also possesses subject matter jurisdiction

over all causes of action and claims for relief stated herein.

8.      This Court has specific and general personal jurisdiction over Defendant,

Intercontinental Terminals Company, LLC because Defendant owns property located in

Texas, and has purposefully availed itself of the privilege of conducting business and

activities within Texas for monetary profit. In addition, this Defendant has substantial

and continuous contacts with the State of Texas, generally and with respect to this action,

to satisfy both general and specific minimum contacts.

9.      This Court also has specific and general personal jurisdiction over Defendant

Timothy Guidry, who is a resident of the State of Texas.

                                                  V.
                                                FACTS

10.     Defendant ITC operates a storage facility in the petrochemical industry and

operates two terminals for their business in the Houston area. This lawsuit arises out of

a fire in ITC’s tank yard during the morning of Sunday, March 17, 2019.

11.     At approximately 10:30 a.m., a fire started in the ITC tank yard and first ignited a

tank containing Naphtha. That fire continued to spread throughout the ITC terminal,

engulfing at least eight tanks and sending massive plumes of black smoke over and into

the communities of Southeast Texas.




Plaintiff’s Original Petition, Request for Disclosure, & Jury Demand                      3
      Case 3:20-cv-00219 Document 1-1 Filed on 06/26/20 in TXSD Page 6 of 19



11.     On March 18 and 19, 2019, additional tanks caught fire and approximately eleven

tanks were actively burning and releasing air contaminants.

12.     During the evening of March 20, 2019, a tank reignited and was subsequently

extinguished.

13.     On March 21, 2019, reports of benzene leaks caused by the fire damaged tanks and

evaporating firefighting foam required a shelter-in-place for residents in Deer Park and

La Porte. In addition, local independent school districts were required to shut down.

14.     Benzene leaks continued on March 22, 2019, requiring a shelter in place for local

industrial neighbors and resulting in school closures. During the afternoon of March 22,

2019 two tanks ignited and emitted black smoke into the air.

15.     Also on March 22, 2019, a containment dike surrounding the tanks was breached,

resulting in the discharge of firefighting foam and other industrial waste into a nearby

ditch and eventually into Galveston Bay.

16.     Starting with the initial fire on March 17, Defendant sprayed firefighting foam onto

the tanks, attempting to put out the fire. This foam was then discharged into the water

adjacent to the Defendant’s facility. In addition, Defendant also caused facility-industrial

wastewater to be discharged into the Galveston Bay. The fires continued to burn from

March 22, 2019 to April 11, 2019, during which time Defendant discharged materials

other than storm water into the Galveston Bay, including but not limited to the

firefighting foam and highly toxic chemicals.

17.     Plaintiff, Prevlaka, Inc., owns the oyster harvesting boat M/V Stepinac and is in

the business of farming and harvesting the oyster reefs in the Galveston Bay, adjacent to

the ITC Facility.

18.     Oysters are a growing crop and grow naturally in bodies of brackish water like

Galveston Bay, which is one of the largest estuaries in Texas. As Plaintiff is in the business


Plaintiff’s Original Petition, Request for Disclosure, & Jury Demand                        4
       Case 3:20-cv-00219 Document 1-1 Filed on 06/26/20 in TXSD Page 7 of 19



of harvesting these oysters, its business is dependent upon these oyster crops growing in

the waters of Galveston Bay.

19.      Defendants’ actions disrupted the ecosystem of the oysters when it caused the

release of firefighting foam and other harmful chemicals into the waters flowing adjacent

to its facility, which eventually made their way into the waters where Plaintiff harvests

oysters.

20.      Consequently, Plaintiff has experienced a dramatic decrease in the number of

oysters harvested from the Galveston Bay due to the firefighting foam and highly toxic

and inherently dangerous chemicals released by the Defendants.

                                              VI.
                                       CAUSES OF ACTION

A.       COUNT 1 – NEGLIGENCE

21.      Plaintiff incorporates by reference herein the facts as set forth above. The injuries

and damages sustained by Plaintiff on the occasion in question were proximately caused

by the negligence of the Defendants, both individually and acting by and through their

agents, servants and/or employees. In this connection, plaintiffs will show that the

defendant was negligent in the following particulars:

      a. In failing to properly store chemicals at the ITC facility;

      b. In failing to develop, implement, and maintain proper procedures for back up
         refrigeration of chemicals stored at the ITC facility;

      c. In failing to properly develop, implement, and maintain proper safety procedures
         and protocol concerning the safe maintenance of the highly toxic and inherently
         dangerous chemicals maintained at the ITC facility;

      d. In failing to have adequate procedures in place to protect the safety and welfare of
         the community in the event of a catastrophe;

      e. In failing to provide the public with accurate information on the chemicals being
         released;




Plaintiff’s Original Petition, Request for Disclosure, & Jury Demand                        5
       Case 3:20-cv-00219 Document 1-1 Filed on 06/26/20 in TXSD Page 8 of 19



      f. In failing to properly warn the public concerning the risk, and dangers associated
         with the highly toxic and inherently dangerous chemicals maintained at the ITC
         facility;

      g. In failing to implement and maintain proper procedures, as established by ITC
         and governmental agencies regarding the safe and proper handling of chemicals
         at the ITC facility;

      h. In failing to adequately prepare for a major fire event, having had the knowledge
         that such an event was foreseeable;

      i. In failing to properly develop, implement, and maintain proper safety procedures
         and protocol for keeping the Galveston Bay free of the highly toxic and inherently
         dangerous chemicals;

      j.   In failing to properly develop, implement, and maintain proper safety procedures
           and protocol for keeping the Galveston Bay free of the firefighting foam used by
           ITC; and,

      k. In failing to properly maintain the containment dikes surrounding the ITC tank
         farm to prevent a breach which allowed tank chemicals to leak into the Galveston
         Bay.

22.        Each of the foregoing acts, omissions, and/or statutory violations, singularly or in

combination with others, constituted negligence and gross negligence, which

proximately caused the injuries and damages suffered by Plaintiff.

B.         COUNT 2 – GROSS NEGLIGENCE

23.        Plaintiffs will show that defendant’s acts or omissions, both individually and by

and through their agents, servants or employees, were such that when viewed objectively

from the standpoint of the actor at the time of the occurrence, involved an extreme degree

of risk, considering the probability and magnitude of the potential harm to others, of

which the Defendants had actual, subjective awareness of the risk involved, but

nevertheless proceeded with conscious indifference to the rights, safety or welfare of

Plaintiffs, and others similarly situated, and/or with malice, which was also a proximate

cause and/or a producing cause of injuries and damages to Plaintiffs.




Plaintiff’s Original Petition, Request for Disclosure, & Jury Demand                         6
      Case 3:20-cv-00219 Document 1-1 Filed on 06/26/20 in TXSD Page 9 of 19



24.     More specifically, this was not the first time Defendants failed to properly

maintain their tanks and chemicals or otherwise engage in safe and reasonable behavior,

as Defendants have been fined multiple times by the Texas Commission on

Environmental Quality for repeated water violations. As such, the Defendants’ repeated

improper acts demonstrate a prolonged pattern of disregarding the law and safety of

Plaintiff and the public. Further, Defendants unconscionably and wantonly neglected to

take the actions reasonably required to correct its past mistakes in order to protect

Plaintiff and the public from the unreasonably dangerous condition it created.

25.     Accordingly, Plaintiff’s injury resulted from Defendants’ gross negligence, malice,

or actual fraud, which entitles Plaintiff to exemplary damages under section 41.003(a) of

the Texas Civil Practice & Remedies Code.

C.      COUNT 3 – NEGLIGENCE PER SE

26.     Plaintiff will further show that Defendants were negligent as a matter of law

because of their violations of the statutes, laws, and regulations which governed the

operation of Defendants’ facility; including, but not limited to, Section 26.121 of the Texas

Water Code. Such statutory violations by the above-named Defendants constitute

negligence per se.

27.     Plaintiffs are members of the class that the Texas Administration Code is designed

to protect, and the incident described above was the type of incident intended to be

protected against, and the inexcusable breach of these duties by Defendants and their

agents, servants and/or employees, proximately caused the injuries and damages to

Plaintiffs.




Plaintiff’s Original Petition, Request for Disclosure, & Jury Demand                       7
      Case 3:20-cv-00219 Document 1-1 Filed on 06/26/20 in TXSD Page 10 of 19



D.      COUNT 4 – NUISANCE

28.     On the occasion in question, as more fully described above, Plaintiff owned the

M/V Stepinak and the rights to harvest oyster reef crops in Galveston Bay.

29.     Defendants created a condition that substantially interfered with Plaintiff’s

interest in the use and enjoyment of its property, causing plaintiff unreasonable

discomfort or annoyance. Specifically, Defendants caused physical harm to Plaintiff’s

property by causing the encroachment of firefighting foam and inherently dangerous,

highly toxic chemicals.

30.     As such, Defendant is strictly liable because Defendants’ abnormally dangerous

conduct created the condition that substantially interfered with Plaintiff’s interest, and

such interference proximately caused the injuries and damages to Plaintiffs.

                                               VII.
                                             DAMAGES

34.     As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff, PREVLAKA, INC., was made to suffer the following damages:

            a. Market-value damages to the oyster crop;

            b. Loss of use and enjoyment of personal property;

            c. Loss of profits and revenue from the sale of oysters, in the past and in the
               future;

            d. Loss of customer sales base, in the past and in the future;

            e. Loss of marketable product (oysters), in the past and in the future;

35.     Therefore, suit is brought by the above-named Plaintiffs against the above-named

Defendants for a just and reasonable sum in excess of the minimum jurisdictional limits

of this Honorable Court.




Plaintiff’s Original Petition, Request for Disclosure, & Jury Demand                     8
      Case 3:20-cv-00219 Document 1-1 Filed on 06/26/20 in TXSD Page 11 of 19



                                      VIII.
                       NOTICE THAT DOCUMENTS WILL BE USED

36.     Pursuant to Tex. R. Civ. P. 193.7, Plaintiff hereby gives notice to all parties that

Plaintiff intends to use as evidence at the time of trial any and all documents produced

in response to written discovery served by him, and any documents exchanged and

provided between the parties including , but not limited to, correspondence, pleadings,

records, and discovery responses.

                                           IX.
                                 REQUEST FOR DISCLOSURE

37.     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants are

requested to disclose the information and material described in Rule 194.2 within fifty

(50) days of service of this request.

                                           X.
                                  DEMAND FOR JURY TRIAL

38.     Plaintiff hereby requests a jury trial and tenders the appropriate fee with the filing

of this petition.

                                               PRAYER

        WHEREFORE,           PREMISES        CONSIDERED,               Plaintiff,   PREVLAKA,   INC.

respectfully prays that Defendants, INTERCONTINENTAL TERMINALS COMPANY,

LLC and TIMOTHY GUIDRY, be cited to appear and answer herein, and that upon a final

hearing of the cause, judgment be entered for the Plaintiff against Defendants, jointly and

severally, for damages in an amount within the jurisdictional limits of the Court, pre-

judgment and post-judgment interest at the legal rate, and for such other and further

relief, at law or in equity, to which Plaintiffs may be justly entitled.



                                                 Respectfully Submitted,



Plaintiff’s Original Petition, Request for Disclosure, & Jury Demand                               9
    Case 3:20-cv-00219 Document 1-1 Filed on 06/26/20 in TXSD Page 12 of 19




                                                 APFFEL LEGAL, PLLC



                                        By:
                                                 DARRELL A. APFFEL
                                                 State Bar No. 01276600
                                                 Darrell@apffellegal.com
                                                 D. BLAKE APFFEL
                                                 State Bar No. 24081911
                                                 Blake@apffellegal.com
                                                 JESSICA CLARK
                                                 State Bar No. 24095810
                                                 Jessica@apffellegal.com
                                                 104 Moody Ave. (21st)
                                                 Galveston, Texas 77550
                                                 P.O. Box 1078
                                                 Galveston, Texas 77553
                                                 Tel. (409) 744-3597
                                                 Fax (281) 612-9992

                                                 Attorneys for Plaintiff,
                                                 Prevlaka, Inc.




Plaintiff’s Original Petition, Request for Disclosure, & Jury Demand          10
Case 3:20-cv-00219 Document 1-1 Filed on 06/26/20 in TXSD Page 13 of 19




                 EXHIBIT A-2
     Case 3:20-cv-00219 Document 1-1 Filed on 06/26/20 in TXSD Page 14 of 19




                                      CAUSE NO. CV-0086915

PREVLAKA, INC.,                                  §          IN THE COUNTY COURT OF
                                                 §
                  Plaintiff,                     §
                                                 §
v.                                               §                 AT LAW NO. 1
                                                 §
INTERCONTINENTAL TERMINALS                       §
COMPANY, LLC AND TIMOTHY                         §
GUIDRY,                                          §
                                                 §
                  Defendants.                    §          GALVESTON COUNTY, TEXAS

     DEFENDANTS INTERCONTINENTAL TERMINALS COMPANY LLC AND TIM
       GUIDRY’S MOTION TO TRANSFER VENUE AND, SUBJECT THERETO,
                           ORIGINAL ANSWER

                  Defendant Intercontinental Terminals Company LLC and Tim Guidry

(“Defendants”) file their Motion to Transfer Venue and, subject thereto, Original Answer to

Plaintiff’s Original Petition, Jury Demand, and Requests for Disclosure (the “Petition”).

                                 I.     Motion to Transfer Venue

                  Pursuant to Rule 257 of the Texas Rules of Civil Procedure, Defendants

respectfully request that venue for this action be transferred from Galveston County to another

county of proper venue under the Texas Civil Practice and Remedies Code. Defendants will

supplement the record with a brief in support of their motion and necessary affidavit upon

completion of sufficient discovery.

                                       II.    General Denial

                  Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendants generally

deny the allegations and claims set forth in Plaintiff’s Petition and demands strict proof thereof

by a preponderance of the credible evidence, as required by the Constitution and laws of the

State of Texas.
    Case 3:20-cv-00219 Document 1-1 Filed on 06/26/20 in TXSD Page 15 of 19




                                   III.    Affirmative Defenses

               1.      Plaintiff fails to state a claim upon which relief can be granted.

               2.      Plaintiff’s claims are barred because Plaintiff lacks standing to bring, in

whole or in part, the claims alleged in the Petition.

               3.      Defendants assert the defense of contributory or comparative negligence

to the extent that the damages and injuries alleged in Plaintiff’s Petition were legally and

proximately caused, in whole or in part, by the negligence, fault, negligence per se, and other

culpable conduct of other persons or parties who failed to exercise the requisite degree of care

and caution, entitling Defendants to have the Court and jury apply the doctrine of comparative

negligence established by Tex. Civ. Prac. & Rem. Code § 33.001 et seq. to reduce any judgment

against them by the degree of negligence or fault attributable to any other person or party.

               4.      Defendants assert the defense of superseding or intervening cause to the

extent that the damages and injuries alleged in Plaintiff’s Petition were legally and proximately

caused by separate and independent events or agencies that were not the result of Defendants’

actions or reasonably foreseeable to Defendants or within their control.

               5.      Defendants deny that the alleged injuries of Plaintiff were proximately

caused by any alleged act or omission of Defendants.

               6.      As an affirmative defense, the evidence may show that one or more claims

of Plaintiff are barred in whole or in part by the failure to mitigate damages.

               7.      As an affirmative defense, the evidence may show that one or more of

Plaintiff’s claims are barred in whole or in part by the doctrine of waiver.

               8.      All conduct and activities of Defendants, as alleged in the Petition,

conformed to applicable statutes, government regulations, government-issued permits, and

industry standards based upon the state of knowledge at the time alleged in the Petition and/or


                                                  2
    Case 3:20-cv-00219 Document 1-1 Filed on 06/26/20 in TXSD Page 16 of 19




were taken at the specific direction of or in conjunction with or with approval or ratification by

federal, state, and/or local governmental authorities.

               9.      Alternatively, should any amount be cast against Defendants in judgment,

Defendants are entitled to a credit and off-set for any and all payments made to Plaintiff for any

purpose arising out of the incident and/or claims made the subject of this litigation, including,

but not limited to, settlement credits.

               10.     Defendants deny any liability for punitive or exemplary damages. In any

event, Plaintiff’s claims for exemplary damages are limited by Tex. Civ. Prac. & Rem. Code

§ 41.008.

               11.     Defendants deny any liability for punitive or exemplary damages. In any

event, Plaintiff’s claim for punitive damages against Defendants cannot be sustained because an

award of punitive damages under Texas law without proof of every element beyond a reasonable

doubt would violate Defendants’ rights under Amendments IV, V, VI, and XIV of the United

States Constitution and under Sections 9, 10, 14, and 19 of Article I of the Texas Constitution.

               12.     Defendants deny any liability for punitive or exemplary damages. In any

event, Plaintiff’s claims for punitive damages against Defendants cannot be sustained because an

award of punitive damages under Texas law by a jury that (1) is not provided any standard of

sufficient clarity for determining the appropriateness or the appropriate size of any punitive

damages award; (2) is not instructed on the limits of punitive damages imposed by the applicable

principles of deterrence and punishment; (3) is not expressly prohibited from awarding punitive

damages or determining the amount of an award of punitive damages, in whole or in part, on the

basis of invidiously discriminatory characteristics; (4) is permitted to award punitive damages

under a standard for determining liability for punitive damages that is vague and arbitrary and




                                                 3
    Case 3:20-cv-00219 Document 1-1 Filed on 06/26/20 in TXSD Page 17 of 19




does not define with sufficient clarity the conduct or mental state that makes punitive damages

permissible; and (5) is not subject to judicial review on the basis of objective standards, would

violate Defendant’s due process rights guaranteed by the Fourteenth Amendment to the United

States Constitution and by Section 19 of Article I of the Texas Constitution.

                13.    Defendants deny any liability for punitive or exemplary damages. In any

event, a punitive damages award would violate the prohibition against excessive fines contained

in the Eighth Amendment to the United States Constitution, as embodied in the due process

clause of the Fourteenth Amendment to that Constitution, and Article I, § 19 of the Texas

Constitution.

                14.    Defendants reserve the right to assert other affirmative defenses, cross-

claims, and designations of responsible third parties as discovery proceeds.

                                     IV.     Right to Amend

                Defendants reserve the right to amend this Answer.

                                     V.     Request for Jury

                Defendants request a trial by jury and will pay the required fee in accordance with

the deadlines imposed by the Texas Rules of Civil Procedure.

                                           VI.    Prayer

                Defendants request that this Court, after trial or final hearing of this case, enter

judgment in Defendants’ favor, that Plaintiff take nothing by reason of this suit, and that the

Court award Defendants their costs of court and expenses and all other relief to which they are

entitled.




                                                 4
Case 3:20-cv-00219 Document 1-1 Filed on 06/26/20 in TXSD Page 18 of 19




                                Respectfully submitted,

                                BAKER BOTTS L.L.P.

                                By: /s/ Russell C. Lewis
                                       Russell C. Lewis
                                       Texas Bar No. 24036968
                                       Michael S. Goldberg
                                       Texas Bar No. 08075800
                                       Benjamin Gonsoulin
                                       Texas Bar No. 24099682
                                       Kelly Hanen
                                       Texas Bar No. 24101862
                                       Elizabeth Furlow
                                       Texas Bar No. 24109899
                                       One Shell Plaza
                                       910 Louisiana Street
                                       Houston, Texas 77002-4995
                                       Telephone: (713) 229-1767
                                       Facsimile: (713) 229-2867
                                       russell.lewis@bakerbotts.com
                                       michael.goldberg@bakerbotts.com
                                       ben.gonsoulin@bakerbotts.com
                                       kelly.hanen@bakerbotts.com
                                       elizabeth.furlow@bakerbotts.com

                                PHELPS DUNBAR LLP

                                By: /s/ Ivan M. Rodriguez
                                       Ivan M. Rodriguez
                                       Texas Bar No. 24058977
                                       Marc G. Matthews
                                       Texas Bar No. 24055921
                                       500 Dallas, Suite 1300
                                       J. Alan Harrell
                                       Texas Bar No. 24114609
                                       Houston, Texas 77002
                                       Telephone: (713) 626-1386
                                       Telecopier: (713) 626-1388
                                       ivan.rodriguez@phelps.com
                                       marc.matthews@phelps.com
                                       alan.harrell@phelps.com

                                ATTORNEYS FOR DEFENDANT
                                INTERCONTINENTAL TERMINALS
                                COMPANY LLC AND TIM GUIDRY



                                   5
    Case 3:20-cv-00219 Document 1-1 Filed on 06/26/20 in TXSD Page 19 of 19




                               CERTIFICATE OF SERVICE

               This certifies that a copy of the above and foregoing was sent by electronic mail
to the following counsel of record on this 26th day of June 2020:

Darrell A. Apffel
D. Black Apffel
Jesicca Clark
104 Moody Ave. (21st)
Galveston, Texas 77550
P.O. Box 1078
Galveston, Texas 77553
Telephone: (409) 744-3597
Facsimile: (281) 612-9992
darrell@apffellegal.com
blake@apffellegal.com
jessica@apffellegal.com

Attorneys for Plaintiff



                                            /s/ Russell C. Lewis
                                            Russell C. Lewis




                                               6
